Citation Nr: 0801101	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-38 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1976.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In his March 2004 notice of 
disagreement and October 2004 substantive appeal, the veteran 
limited his appeal to the issue of service connection for a 
right elbow disorder.  

At his hearing in May 2007, the veteran offered testimony as 
to the current severity of his right knee disorder.  The 
Board construes his statements as a claim for an increased 
rating for his service-connected right knee disorder.  The 
issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In service the veteran was injured in a motor vehicle 
accident in December 1974.  January 1975 private medical 
records indicate the veteran sustained severe bruising of his 
right upper extremity.  A right elbow strain was diagnosed.  

Recent VA records from January 2000 through September 2001 
indicate the veteran was treated for a cyst of the right 
elbow, tendonitis of the right elbow and complained of 
numbness which extended two inches above and below the right 
elbow.  

In September 2003, a VA orthopedic examination of the veteran 
was conducted but was limited to examination of the veteran's 
knees.  No VA examination of the veteran's right elbow has 
been conducted to determine if any current disorders of the 
right elbow are related to the injury sustained in the motor 
vehicle accident in service.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
or symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran's claim for service connection for a right elbow 
disorder must be remanded to obtain a medical opinion as to 
any relationship between a current right elbow disorder and 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since his separation 
from the service for any disorder of the 
right elbow, other than at VA from 
January 2000 to September 2001.  VA 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations.  
The claims folder should be made 
available to the examiner/s for review in 
conjunction with the examination.  The VA 
physician/s are asked to diagnose any 
current disorder/s of the right elbow.  

For any currently diagnosed disorder of 
the right elbow the physician/s are asked 
to answer the following question:  Is it 
at least as likely as not (50 percent 
probability) that the currently diagnosed 
right elbow disorder is related to 
service, including as due to injury 
received in a December 1974 motor vehicle 
accident?  

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



